Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman Julian (US 3243818, hereby referred as Julian) in view of Tong et al. (US 2018/0198210, hereby referred as Tong) and Muhs, Jr. et al. (US4429313, hereby referred as Muhs). 
Regarding claim 1,
Julian discloses;
A waveguide antenna comprising (figures 1 -3):

a second plurality of slots, for producing a beam having a second radiation pattern at a second resonant frequency (plurality of slots 42. These slots are for high frequency bands as disclosed in Col. 2, line 37-Col. 3, line 54).

Julian does not disclose;
Wherein the second plurality of slots are configured to generate the second radiation pattern to have twin peaks on both sides of azimuth based on a phase difference between adjacent slots of the second plurality of slots and an anti-phase radiation of the adjacent slots of the second plurality of slots.  

However, Tong teaches (figures 3 and 9);
Wherein the second plurality of slots are configured to generate the second radiation pattern to have twin peaks on both sides of azimuth (the plurality of slots and plurality of resonant frequencies as taught in the abstract. Furthermore, see paragraph [0040], the slot antenna with a radiation pattern broader than another radiation pattern such that the broader ration pattern having a plurality of peaks. See figure 9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second plurality of 

Moreover, Muhs teaches;
Wherein the second plurality of slots (figures 2 and 7, see the plurality of slots) are configured to generate the second radiation pattern based on a phase difference between adjacent slots of the second plurality of slots and an anti-phase radiation of the adjacent slots of the second plurality of slots (See col. 2, lines 61-66 for teaching an anti-phase radiation of slots and Col. 3, lines 46-50 for teaching a phase radiation of slots to form a focused beam).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second plurality of slots (figures 2 and 7, see the plurality of slots) are configured to generate the second radiation pattern based on a phase difference between adjacent slots of the second plurality of slots and an anti-phase radiation of the adjacent slots of the second plurality of slots, as taught by Muhs, into Julian as modified in order to produce accurate excitation of the array radiating slot elements over a wide bandwidth, handle high input power and be useful either as a very small array or sub-array of a larger array. Moreover, to have a reduced height waveguide to further reduce the thickness of the array. 
Regarding claim 2,
Julian discloses (figures 1-3);
Wherein the first plurality of slots are spaced apart according to a first pitch (the space or distance between each pair of slots 48), and
the second plurality of slots are spaced apart according to a second pitch (the space or distance between each pair of slots 42),
wherein a ratio of the first pitch to the first resonant frequency is different from a ratio of the second pitch to the second resonant frequency (each plurality of slots is for a different frequency band as disclosed in Col. 2, line 37-Col. 3, line 54).

Regarding claim 5,
Julian discloses (figures 1-3);
Wherein the first and second pluralities of slots are provided on a broad side of a rectangular waveguide antenna (plurality of slots 42 and 48 on a broader side of waveguide 24).

Regarding claim 8,
Julian discloses (figures 1-3);

Wherein the first and second resonant frequencies are in the radar frequency range (see col. 2, lines 1 -6 for disclosing frequency of X-band for the plurality of slots 48 and 42).

Regarding claim 11,
Julian discloses (figures 1-3);
Wherein the first resonant frequency or the second resonant frequency, or both, has a bandwidth of less than 2GHz (see col. 2, lines 1 -7 for disclosing frequency of S-band for the plurality of slots 48 and 42 which is a bandwidth of less than 2GHz because S-band frequency ranges 2-4GHz).

Regarding claim 14,
Julian discloses;
A transceiver comprising a waveguide antenna, the waveguide antenna comprising (figures 1-3, waveguide 24):
a first plurality of slots, for producing a beam having a first radiation pattern at a first resonant frequency (plurality of slots 48a, 48b, 48c and 48d. These slots are for low frequency bands as disclosed in Col. 2, line 37-Col. 3, line 54); and
a second plurality of slots, for producing a beam having a second radiation pattern at a second resonant frequency (plurality of slots 42. These slots are for high frequency bands as disclosed in Col. 2, line 37-Col. 3, line 54).

Julian may not disclose;
Wherein the second plurality of slots are configured to generate the second radiation pattern to have twin peaks on both sides of azimuth based on a phase difference between adjacent slots of the second plurality of slots and an anti-phase radiation of the adjacent slots of the second plurality of slots.  

Wherein the second plurality of slots are configured to generate the second radiation pattern to have twin peaks on both sides of azimuth (the plurality of slots and plurality of resonant frequencies as taught in the abstract. Furthermore, see paragraph [0040], the slot antenna with a radiation pattern broader than another radiation pattern such that the broader ration pattern having a plurality of peaks. See figure 9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second plurality of slots are configured to generate the second radiation pattern to have twin peaks on both sides of azimuth, as taught by Tong, into Julian in order to be able to use the antenna in a particular applications such as radar or communication applications in order to cover a wide range to have a better performance.

Moreover, Muhs teaches;
Wherein the second plurality of slots (figures 2 and 7, see the plurality of slots) are configured to generate the second radiation pattern based on a phase difference between adjacent slots of the second plurality of slots and an anti-phase radiation of the adjacent slots of the second plurality of slots (See col. 2, lines 61-66 for teaching an anti-phase radiation of slots and Col. 3, lines 46-50 for teaching a phase radiation of slots to form a focused beam).  

configured to generate the second radiation pattern based on a phase difference between adjacent slots of the second plurality of slots and an anti-phase radiation of the adjacent slots of the second plurality of slots, as taught by Muhs, into Julian as modified in order to produce accurate excitation of the array radiating slot elements over a wide bandwidth, handle high input power and be useful either as a very small array or sub-array of a larger array.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman Julian (US 3243818, hereby referred as Julian) in view of Tong et al. (US 2018/0198210, hereby referred as Tong) and Muhs, Jr. et al. (US4429313, hereby referred as Muhs) as applied to claim 1 above, and further in view of Josefsson (US 5541612).
Regarding claim 3,
Julian, as modified, does not disclose;
Wherein the first plurality of slots have a spacing of λg1, where λg1 is the wavelength of radiation at the first resonant frequency in the waveguide.
However, Josefsson teaches;
Wherein the first plurality of slots have a spacing of λg1, where λg1 is the wavelength of radiation at the first resonant frequency in the waveguide (see figure 1, plurality of slots 7 and the space between each pair which is Ag).



Regarding claim 4,
Julian, as modified, does not disclose;
Wherein the second plurality of slots have a spacing of λg2/2, where λg2 is the wavelength of radiation at the second resonant frequency in the waveguide.

However, Josefsson teaches;
Wherein the second plurality of slots have a spacing of λg2/2, where λg2 is the wavelength of radiation at the second resonant frequency in the waveguide (see figure 1, plurality of slots 6 and the space between each pair which is Ag/2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second plurality of slots have a spacing of λg2/2, where λg2 is the wavelength of radiation at the second resonant frequency in the waveguide, as taught by Josefsson, into Julian as modified in order to achieve desired operation frequency band.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzman Julian (US 3243818, hereby referred as Julian) in view of Tong et al. (US 2018/0198210, hereby referred as Tong) and Muhs, Jr. et al. (US4429313, hereby referred as Muhs) as applied to claim 5 above, and further in view of Yamaguchi et al. (US 2010/0321265, hereby referred as Yamaguchi).
Regarding claim 6,
Julian, as modified, does not disclose;
Wherein the first and second pluralities of slots are provided on opposite sides of a longitudinal centreline of said broad side.

However, Yamaguchi teaches;
Wherein the first and second pluralities of slots are provided on opposite sides of a longitudinal centreline of said broad side (figure 1, plurality of first slots 30 and plurality of second slots 40 on opposite sides of waveguide 10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first and second pluralities of slots are provided on opposite sides of a longitudinal centreline of said broad side, as taught by Yamaguchi, into Julian as modified in order to provide a slotted waveguide that have an excitation distribution of slots that radiate or receive electromagnetic waves is appropriately attained.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman Julian (US 3243818, hereby referred as Julian) in view of Tong et al. (US 2018/0198210, hereby referred as Tong) and Muhs, Jr. et al. (US4429313, hereby referred as Muhs) as applied to claim 1 above, and further in view of Tageman et al. (US 2016/0056541, hereby referred as Tageman).
Regarding claim 7,
Julian, as modified, does not disclose;
Wherein the antenna comprises a substrate integrated waveguide.

However, Tageman teaches;
Wherein the antenna comprises a substrate integrated waveguide (see abstract for teaching that the antenna comprises of SIW).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna comprises a substrate integrated waveguide, as taught by Tageman, into Julian as modified in order to provide an antenna arrangement based on SIW technology, which has improved qualities.

Regarding claim 9,
Julian, as modified, does not disclose;
Wherein the first resonant frequency or the second resonant frequency, or both, are in the range 60 to 90 GHz.

Wherein the first resonant frequency or the second resonant frequency, or both, are in the range 60 to 90 GHz (see paragraph [0024] for teaching 60-90GHz for substrate integrated waveguide antenna which comprises of a plurality of slots).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first resonant frequency or the second resonant frequency, or both, are in the range 60 to 90 GHz, as taught by Tageman, into Julian as modified in order to provide an antenna arrangement based on SIW technology, which has improved qualities.

Regarding claim 10,
Julian, as modified, does not disclose;
Wherein the first resonant frequency or the second resonant frequency, or both, are in the range 76 to 81 GHz.

However, Tageman teaches;
Wherein the first resonant frequency or the second resonant frequency, or both, are in the range 76 to 81 GHz (see paragraph [0024] for teaching 76-81 GHz for substrate integrated waveguide antenna which comprises of a plurality of slots).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first resonant frequency .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman Julian (US 3243818, hereby referred as Julian) in view of Tong et al. (US 2018/0198210, hereby referred as Tong) and Muhs, Jr. et al. (US4429313, hereby referred as Muhs) as applied to claim 1 above, and further in view of The American Radio Relay League (hereby referred as ARRL).
Regarding claim 12,
Julian discloses (figures 1-3);
Wherein a length of each slot of the first plurality of slots is a predetermined length (length of each of the plurality of slots 48).

Julian, as modified, does not disclose;
Wherein a length of each slot of the first plurality of slots is in the range from 1mm to 1.4mm.

However, ARRL teaches;
Wherein a length of each slot of the first plurality of slots is in the range from 1mm to 1.4mm (see page 3, the skilled artisan recognizes that antennas are frequency scaled and according to the equation 1, one could scale any antenna by 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a teaching of Antenna Frequency Scaling, as taught by ARRL, into Julian as modified in order to have a length of each slot of the first plurality of slots is in the range from 1 mm to 1.4mm to achieve desired frequency band.

Regarding claim 13,
Julian discloses (figures 1-3);
Wherein the waveguide antenna is a rectangular waveguide antenna having a broadside of width in a predetermined width (width of a rectangular waveguide 24).

Julian, as modified, does not disclose;
Wherein the waveguide antenna is a rectangular waveguide antenna having a broadside of width in the range 1.4 mm to 1.6mm.

However, ARRL teaches;
Wherein the waveguide antenna is a rectangular waveguide antenna having a broadside of width in the range 1.4 mm to 1.6mm (see page 3, the skilled artisan recognizes that antennas are frequency scaled and according to the equation 1, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a teaching of Antenna Frequency Scaling, as taught by ARRL, into Julian as modified in order to have the waveguide antenna is a rectangular waveguide antenna having a broadside of width in the range 1.4 mm to 1.6mm to achieve desired frequency band.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eventhough comprises a baffle 14, Muhs, Jr. et al. US 4499474 teaches the claimed language of wherein the second plurality of slots are configured to generate the second radiation pattern based on a phase difference between adjacent slots of the second plurality of slots and an anti-phase radiation of the adjacent slots of the second plurality of slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845